Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2018, 11/25/2019, 12/10/2020 and 07/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 objected to because of the following informalities:  the phrase “the body” in line 8 should be amended to read –the cylindrical body--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, recite the limitations “a suction device for sucking skin” in line 3, “height measurement part for measuring the height of the skin” in line 5, and “skin tightening evaluation unit for evaluating the degree of the skin tightening” in line 7. The current claim language positively recites a body part of a human being, thus claiming non-statutory subject matter. In order to overcome this rejection, the claimed subject matter should be “adapted to” or “configured to” suck the skin, measure the height of the skin, and evaluate the degree of the skin tightening.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “suction device for sucking” in claims 1, 2, 5 and 10.
Limitation “height measurement part for measuring” in claims 1 and 9.
Limitation “skin tightening evaluation part” in claims 1, 6, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 14 recite the limitation “washed a face” in line 3, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “face” refers to the face of the user, or a face of any structure of the device. The scope of the claim remains indeterminate because of the claimed “washed a face”.
Claim 11 recite the limitation “a predetermined pressure for a predetermined time” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “a predetermined pressure for a predetermined time” in claim 11 are the same and/or different predetermined pressure and time in claim 10. The scope of the claim remains indeterminate because of the claimed “a predetermined pressure for a predetermined time”.

Claim 1 recites the limitations "the height" in line 5, “the degree” in line 7, and “the basis” in line 8.  There are insufficient antecedent basis for these limitations in the claim.

Claim 6 recites the limitation "the basis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the increasing maximum height" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the reflected infrared light" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitations "the height" in line 4, “the degree” in line 5, and “the basis” in line 5.  There are insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the increasing maximum height" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15 and 16is/are rejected under 35 U.S.C. 103 as being obvious over Kurinikaru Supply CO,. LTD. et al (JP06098862A), in view of Ruff et al (US 2014/0276232).

As to claims 1, 10 and 16, Kurinikaru discloses an apparatus and method for evaluating skin tightening, and a program stored in a computer-readable storage medium (inherently a program stored in a storage medium in the microcomputer 23, par.0007), comprising instructions for performing the evaluation method, comprising:
 a suction device (suction cup 3 and suction pump 22, par.7, fig.1) for sucking skin by a predetermined pressure for a predetermined time (skin is sucked for four seconds under negative pressure of 20cmHg, par.009, as best seen in fig.1 and 8); 
a height measurement part (sensor 7 that measures skin height after being sucked in cup 3, par.0006 and 0008, fig.4) for measuring the height of the skin, which is changed by the suction; and 


Kurinikaru discloses the invention substantially above for measuring skin hardening by applying pressure to the skin and measuring skin height, but failed to teach evaluating the degree of skin tightening on the basis of the measured height.
However Ruff disclose a device in the same field of endeavor for measuring skin tension/tightening, where the device is placed over the skin to apply pressure in the skin and cause the skin to raise, and measure the skin tension/tightening (abstract, par.21-23). 
Since applying pressure to raise the skin is a well-known technique to measure skin tightening/tension, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to use the suction force technique of applying pressure to raise the skin and measure skin hardening based on the height of the skin, as taught by Kurinikaru’s invention, to also measure skin tightening/tension, as taught by Ruff’s invention. 

As to claims 2 and 11, Kurinikaru discloses the apparatus and method, wherein the sucking the skin is performed once by a predetermined pressure for a predetermined time (skin is sucked for one time and the skin height is measured when the skin is sucked only once, per.0009)(the Examiner respectfully notes that the measurements is only performed while the skin is sucked once and does not require the skin to be sucked multiple times).


As to claims 4 and 13, Kurinikaru discloses the apparatus and method, wherein the predetermined time is 0.5 sec to 1.5 sec (skin is sucked for four seconds, par.009).

As to claims 6, 7 and 15, Kurinikaru in view of Ruff discloses the apparatus and method, wherein the evaluating the degree of skin tightening comprises evaluating the degree of skin tightening on the basis of a maximum height of the measured height, wherein the degree of tightening is evaluated as being lower with the increasing maximum height (the hardness/tightness of skin can be evaluated in light of the fact that the height of the raised skin of a healthy person is greater than the height of the raised skin of a systematic scleroderma patient, par.0009).

As to claim 8, Kurinikaru discloses the apparatus, wherein the suction device includes a cylindrical body (cylindrical body of suction cup 3 and suction opening 4, par.0007-0009, fig.1-4) and a fan to suck air in the body (vacuum tube 6 and suction pump 22, par.0006-0009, fig.1-9).

As to claim 9, Kurinikaru discloses the apparatus, wherein the height measurement part outputs infrared light to the skin, and measures the height of the skin 


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Kurinikaru Supply CO,. LTD. et al (JP06098862A) and Ruff et al (US 2014/0276232, in further view of Amorepacific Corp et al (JP2014121605A, foreign IDS # 4, mailed on 08/28/2018).

As to claims 5 and 14, Kurinikaru/Ruff combination discloses the invention substantially as claimed above, but failed to explicitly teach wherein the sucking the skin is performed after 10 min or less have elapsed since a user washed a face.
However Amorepacific discloses a method in the same filed of endeavor to determine skin type (abstract), wherein the sucking the skin is performed after 10 min or less have elapsed since a user washed a face (before measurement, the experiment candidate's skin was carried out with the detergent and evaluation was carried out after quiet for 20 minutes after washing its face, par.0032).

As washing and/or cleaning the user’s face/skin before measuring skin properties is very-well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to wash the user’s face/skin before using the device to evaluate the skin in Kurinikaru’s invention, as taught by Amorepacific’s invention, in order to sanitize the skin area before using the device, as taught by Amorepacific’s invention (par.0032).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791